AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)



                                    UNITED STATES DISTRICT COU T ~                                                  -~
                                               SOUTHERN DISTRICT OF CALIFORNIA                             L_MA~-~~2019__           J
                     United States of America                                JUDGMENT I             A&$1Ml~Al'i .eAs~o~~JRNIA
                                     V.                                      (For Offenses Committed cB¥r After ~v1irii1,kN~19k7)A. AL DEPUTY


                          David Perez-Diaz                                   Case Number: 19-cr-00111-WVG

                                                                             Sandra Hourani
                                                                             Defendant's Attorney


REGISTRATION NO. 73431298

THE DEFENDANT:
 lZl pleaded guilty to count( s) 1 oflndictment
                                          ~~~~~~~~~~~~~~~~~~~~~~~~~~~~-




 D was found guilty to count( s)
   after a plea of not guilty.
   Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                         Count Number(s)
8: l 325(a)(2)                    Unlawful Entry by an Alien (Misdemeanor)                                  1

 D The defendant has been found not guilty on count(s)                   ~~~~~~~~~~~~~~~~~~~




 lZl Count( s) 2 oflndictrnent                                               dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                Time Served


   IZl Assessment: $10 WAIVED        lZl Fine: WAIVED
 lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative,                      charged in case _ _ .
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          March 26, 2019
                                                                          Date of Imposition of Sentence



                                                                          WdEvaALLO
                                                                          UNITED STATES MAGISTRATE JUDGE



                                                                                                                    19CR111-WVG
